In his motion for a rehearing, appellant claims that we erred in our original opinion in holding that the evidence was sufficient to sustain his conviction.
Mrs. Holley, the injured party, had her husband's billfold containing $33.00 when she was struck by appellant, who dragged her across the highway and took from her the billfold containing the money in question without her consent. We think this is sufficient to show an assault by appellant on the person of the injured party. That he took the billfold and money from her possession without her consent, with the intent to deprive her thereof and to appropriate it to his own use and benefit, is also shown. Appellant cites us to a number of cases, including the case of Alaniz v. State, 147 Tex. Crim. 1
(177 S.W.2d 965), as sustaining his contention. A mere reading of the opinion in that case will show that we held the evidence sufficient. We also affirmed the judgment of the trial court in the case of Bird v. State, 141 Tex.Crim. R. (147 S.W.2d 500), holding that the facts were sufficient to sustain the conviction. Consequently, the appellant cannot obtain support from the cases cited and relied on by him.
We see no need to re-state all the evidence adduced upon the trial since we set forth the essential facts in our original opinion sustaining the conviction. Believing that the case was correctly disposed of on original submission, the motion for a rehearing is overruled.
Opinion approved by the Court. *Page 595